Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 (2) are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 17/194,052 and US Patent No. 10,970,913 have the same inventive entity.  The assignee for the applications is Electronic Arts Inc..

D1.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the Patent No. 10,970,913.  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1  Claim Correspondence
17/194,052
(instant application)
10,970,913 
(related patent)
1
1
2
1 + 2
3
1 + 3
4-7
4-7
8
8
9
8 + 9
10
8 + 10
11-14
11-14
15
15
16
15 + 16
17-20
17-20


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
17/194,052
Claim 1 of 
Related Patent
10,970,913
1
A method for rendering a translucent object in a scene, the method comprising:
A method for rendering a translucent object in a scene, the method comprising:
2

generating, by one or more processors, a first data structure that stores a surface normal value for each location on the translucent object, wherein the translucent object comprises a light-scattering medium;
3

generating, by the one or more processors, a second data structure that stores a position value in world space of the scene for each location on the translucent object;
4
selecting, by one or more processors, a first location on a surface of the translucent object;
selecting, by the one or more processors, a valid position value in the second data structure corresponding to a location on the surface of the translucent object;
5
generating, by the one or more processors, an inverted normal vector from the first location on the surface of the translucent object;
generating, by the one or more processors, an inverted normal vector from the location on the surface of the translucent object corresponding to the valid position value;
6
identifying, by the one or more processors, a second location inside the translucent object along the inverted normal vector;
identifying, by the one or more processors, a location inside the translucent object along the inverted normal vector;
7
performing, by the one or more processors, ray tracing by launching a plurality of rays from the second location inside the translucent object along the inverted normal vector;
performing, by the one or more processors, ray tracing by launching a plurality of rays from the location inside the translucent object along the inverted normal vector;
8
determining, by the one or more processors, for each ray of the plurality of rays, a lighting result from an intersection of the ray with a surface of the translucent object;
determining, by the one or more processors, for each ray of the plurality of rays, a lighting result from an intersection of the ray with a surface of the translucent object;
9
aggregating, by the one or more processors, the lighting results corresponding to the plurality of rays into an aggregated lighting value; and
aggregating, by the one or more processors, the lighting results corresponding to the plurality of rays into an aggregated lighting value; and
10
storing, by the one or more processors, the aggregated lighting value for the first location on the surface of the translucent object in a data structure, wherein the aggregated lighting value is configured to be applied to geometry corresponding to the translucent object to render the translucent object.
storing, by the one or more processors, the aggregated lighting value for the valid position value in a texture map, wherein the texture map is applied to geometry corresponding to the translucent object to render the translucent object.


Allowable Subject Matter
Claims 1-20 are allowable provided the nonstatutory obviousness-type double patenting rejection has been overcome.

The following is a statement of reasons for the indication of allowable subject matter in the independent claims 1, 8 and 15.  The closest prior art references of Tomson et al. (2009/0109220; IDS) in view of Mandella et al. (2016/0267720; IDS) and further in view of Mendez et al. (2018/0033191; IDS) and Wang et al. (2009/0219287; IDS), either individually or in combination, fails to teach all the limitations of the claims, particularly the limitations similar to: “identifying, by the one or more processors, a second location inside the translucent object along the inverted normal vector” and “performing, by the one or more processors, ray tracing by launching a plurality of rays from the second location inside the translucent object along the inverted normal vector” and the claims are allowable.
Claims 2-7 are dependent from claim 1 and they are allowable.
Claims 9-14 are dependent from claim 8 and they are allowable.
Claims 16-20 are dependent from claim 15 and they are allowable.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Francois et al. (“Subsurface Texture Mapping,” IEEE Computer Graphics and Applications, vol. 28, No. 1, January/February 2008, p. 34-42): “Designing and rendering translucent material requires a faithful description of its aspects as well as a realistic simulation of its interaction with light. A new method for modeling and rendering complex organic materials made up of multiple layers of variable thickness uses simple texture-mapping principles and a single-scattering computation.” (Francois: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611